Detailed Action
1. This Office Action is submitted in response to the Application filed 8-25-2020, wherein claims 1-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims 1-17 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
3. The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work, USPN 10,283,314, which teaches the claimed multi charged particle beam writing device and evaluation method that includes; a writer writing a pattern on a substrate with multiple charged particle beams;  and a controller controls the writer to write a plurality of linear evaluation patterns on the substrate at a predetermined pitch, where a design value of the line width of each of the patterns changed by a predetermined change amount, and measuring the line widths of the plurality of evaluation patterns, except that the independent claims of USPN 10,283,314 lacks the following improvements; extracting a variation in a specific period of a distribution of differences between results of a measurement value and the design value of each of the line widths of the plurality of evaluation patterns, wherein the predetermined change amount is equal to or larger than data resolution and smaller than a size of each of pixels, each of which is a unit region to be irradiated with one of the multi charged particle beams.

However, there is no motivation to combine the references above or any other prior art references in order to obtain the applicant’s claimed invention. 
4. Claims 1, 6, 11 and 16 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the multi charged particle beam writing device and evaluation method described above that also includes, extracting a variation in a specific period of a distribution of differences between results of a measurement value and the design value of each of the line widths of the plurality of evaluation patterns, wherein the predetermined change amount is equal to or larger than data resolution and smaller than a size of each of pixels, each of which is a unit region to be irradiated with one of the multi charged particle beams, as described at [0048] of the applicant’s published specification.
5. Claims 2-5, 7-10, 12-15 and 17 are allowed by virtue of their dependency upon allowed claims 1, 6, 11 and 16. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
September 10, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881